UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06336 Franklin Templeton International Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/15 Item 1. Schedule of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) Franklin India Growth Fund Shares Value Common Stocks (Cost $1,505,544) 1.5% IT Services 1.5% a Cognizant Technology Solutions Corp., A (United States) 40,000 $ 2,165,200 Mutual Funds (Cost $93,920,595) 98.0% Diversified Financial Services 98.0% a FT (Mauritius) Offshore Investments Ltd. (India) 9,411,048 138,510,111 Total Investments (Cost $95,426,139) 99.5% 140,675,311 Other Assets, less Liabilities 0.5% 663,924 Net Assets 100.0% $ 141,339,235 a Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) Franklin World Perspectives Fund Industry Shares/Units Value Common Stocks and Other Equity Interests 96.8% Australia 1.5% Amcor Ltd. Containers & Packaging 6,191 $ 61,580 Australia & New Zealand Banking Group Ltd. Banks 604 15,513 BHP Billiton Ltd. Metals & Mining 2,637 60,052 Brambles Ltd. Commercial Services & Supplies 8,439 69,622 Commonwealth Bank of Australia Banks 753 52,353 Computershare Ltd. IT Services 3,062 27,716 CSL Ltd. Biotechnology 1,014 69,410 FlexiGroup Ltd. Consumer Finance 6,990 15,994 Flight Centre Travel Group Ltd. Hotels, Restaurants & Leisure 294 8,652 Origin Energy Ltd. Oil, Gas & Consumable Fuels 2,562 21,296 Woolworths Ltd. Food & Staples Retailing 1,428 35,321 437,509 Belgium 2.2% Anheuser-Busch InBev NV Beverages 2,647 323,239 bpost SA Air Freight & Logistics 12,415 327,054 650,293 Brazil 0.4% Ambev SA Beverages 5,800 38,120 BRF SA Food Products 1,100 26,401 CETIP SA Mercados Organizados Capital Markets 2,900 37,245 Fleury SA Health Care Providers & Services 1,500 7,745 109,511 Canada 4.5% Agrium Inc. Chemicals 250 26,679 Alimentation Couche-Tard Inc., B Food & Staples Retailing 750 29,394 ARC Resources Ltd. Oil, Gas & Consumable Fuels 300 5,431 ATCO Ltd., I Multi-Utilities 375 14,520 Bank of Montreal Banks 750 43,055 Bank of Nova Scotia Banks 950 45,660 Baytex Energy Corp. Oil, Gas & Consumable Fuels 500 7,761 Bonavista Energy Corp. Oil, Gas & Consumable Fuels 2,700 12,752 Brookfield Asset Management Inc., A Real Estate Management & Development 1,450 73,904 Calfrac Well Services Ltd. Energy Equipment & Services 1,975 12,686 Canadian Energy Services & Technology Corp., A Energy Equipment & Services 1,500 6,341 Canadian Imperial Bank of Commerce Banks 825 57,264 Canadian National Railway Co. Road & Rail 1,300 85,671 Canadian Natural Resources Ltd. Oil, Gas & Consumable Fuels 1,025 29,724 Canadian Pacific Railway Ltd. Road & Rail 200 34,866 CanElson Drilling Inc. Energy Equipment & Services 1,900 4,831 Cenovus Energy Inc. Oil, Gas & Consumable Fuels 1,150 21,789 a Crew Energy Inc. Oil, Gas & Consumable Fuels 2,600 10,704 Enbridge Inc. Oil, Gas & Consumable Fuels 1,125 54,505 Franco-Nevada Corp. Metals & Mining 450 25,975 Gildan Activewear Inc. Textiles, Apparel & Luxury Goods 200 11,678 Home Capital Group Inc. Thrifts & Mortgage Finance 325 10,745 IGM Financial Inc. Capital Markets 500 17,164 a Kelt Exploration Ltd. Oil, Gas & Consumable Fuels 1,425 7,067 Keyera Corp. Oil, Gas & Consumable Fuels 150 8,855 MacDonald Dettwiler and Associates Ltd. Aerospace & Defense 515 37,839 Major Drilling Group International Inc. Metals & Mining 1,700 9,099 Metro Inc., A Food & Staples Retailing 450 35,620 Mullen Group Ltd. Energy Equipment & Services 650 10,433 a Nuvista Energy Ltd. Oil, Gas & Consumable Fuels 3,900 21,919 Onex Corp. Diversified Financial Services 475 26,079 Peyto Exploration & Development Corp. Oil, Gas & Consumable Fuels 425 10,739 Potash Corp. of Saskatchewan Inc. Chemicals 850 30,952 Power Corp. of Canada Insurance 1,400 33,766 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Power Financial Corp. Insurance Rogers Communications Inc., B Wireless Telecommunication Services Royal Bank of Canada Banks Saputo Inc. Food Products Savanna Energy Services Corp. Energy Equipment & Services SNC-Lavalin Group Inc., A Construction & Engineering Thomson Reuters Corp. Media The Toronto-Dominion Bank Banks a Tourmaline Oil Corp. Oil, Gas & Consumable Fuels TransCanada Corp. Oil, Gas & Consumable Fuels a Valeant Pharmaceuticals International Inc. Pharmaceuticals Chile 0.2% iShares MSCI Chile Capped ETF Foreign Equity China 2.2% a Alibaba Group Holding Ltd., ADR Internet Software & Services a Baidu Inc., ADR Internet Software & Services Brilliance China Automotive Holdings Ltd. Automobiles China Construction Bank Corp., H Banks China Huishan Dairy Holdings Co. Ltd. Food Products China Merchants Bank Co. Ltd., H Banks China Overseas Land & Investment Ltd. Real Estate Management & Development China Resources Land Ltd. Real Estate Management & Development China Shenhua Energy Co. Ltd., H Oil, Gas & Consumable Fuels a Ctrip.com International Ltd., ADR Internet & Catalog Retail Dongfeng Motor Group Co. Ltd., H Automobiles a HC International Inc. Internet Software & Services PetroChina Co. Ltd., H Oil, Gas & Consumable Fuels Ping An Insurance (Group) Co. of China Ltd. Insurance Shenzhou International Group Holdings Ltd. Textiles, Apparel & Luxury Goods Tencent Holdings Ltd. Internet Software & Services Egypt 0.1% a Egyptian Financial Group-Hermes Holding Capital Markets Talaat Moustafa Group Real Estate Management & Development Euro Community 0.7% iShares MSCI Emerging Markets Eastern Europe ETF Foreign Equity Finland 0.7% Outotec OYJ Construction & Engineering France 3.7% Euler Hermes Group Insurance Legrand SA Electrical Equipment Neopost SA Technology Hardware, Storage & Peripherals Sanofi Pharmaceuticals Germany 1.7% GFK AG Media Takkt AG Internet & Catalog Retail Hong Kong 0.9% AIA Group Ltd. Insurance Dairy Farm International Holdings Ltd. Food & Staples Retailing Hong Kong Exchanges & Clearing Ltd. Diversified Financial Services Samsonite International SA Textiles, Apparel & Luxury Goods Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Sands China Ltd. Hotels, Restaurants & Leisure 1,200 5,874 Techtronic Industries Co. Ltd. Household Durables 8,000 26,212 260,508 India 2.0% b Franklin India Growth Fund, Class R6 Foreign Equity 42,949 585,820 Indonesia 0.6% Bank Central Asia Tbk PT Banks 50,100 52,898 Bank Mandiri Persero Tbk PT Banks 27,300 23,706 Jasa Marga Persero Tbk PT Transportation Infrastructure 20,800 11,823 Kalbe Farma Tbk PT Pharmaceuticals 243,700 35,879 Mayora Indah Tbk PT Food Products 6,600 12,635 Mitra Adiperkasa Tbk PT Multiline Retail 17,900 8,302 Surya Citra Media Tbk PT Media 113,985 30,729 175,972 Italy 2.2% Banca Generali Capital Markets 11,142 311,392 Prysmian SpA Electrical Equipment 18,522 343,143 654,535 Japan 5.8% Coca-Cola West Company Ltd. Beverages 3,206 46,071 Hitachi Ltd. Electronic Equipment, Instruments & Components 7,899 60,340 Hokuriku Electric Power Co. Electric Utilities 3,126 44,469 Hoya Corp. Electronic Equipment, Instruments & Components 1,863 72,940 INPEX Corp. Oil, Gas & Consumable Fuels 1,357 15,064 ITOCHU Corp. Trading Companies & Distributors 8,576 87,611 KDDI Corp. Wireless Telecommunication Services 607 43,216 Keio Corp. Road & Rail 14,409 118,250 Keyence Corp. Electronic Equipment, Instruments & Components 148 69,915 Komatsu Ltd. Machinery 3,644 72,343 Mazda Motor Corp. Automobiles 2,443 50,902 Mitsubishi Estate Co. Ltd. Real Estate Management & Development 3,796 77,025 Mitsubishi UFJ Financial Group Inc. Banks 14,652 78,870 Nippon Steel Sumitomo Metal Corp. Metals & Mining 18,254 43,123 Oriental Land Co. Ltd. Hotels, Restaurants & Leisure 182 44,181 Panasonic Corp. Household Durables 4,811 55,374 Seven & I Holdings Co. Ltd. Food & Staples Retailing 1,895 69,975 Shin-Etsu Chemical Co. Ltd. Chemicals 918 61,333 SoftBank Corp. Wireless Telecommunication Services 845 50,089 Sumitomo Mitsui Financial Group Inc. Banks 2,185 74,228 T&D Holdings Inc. Insurance 6,182 70,496 Taisei Corp. Construction & Engineering 6,407 37,472 Takeda Pharmaceutical Co. Ltd. Pharmaceuticals 2,471 124,176 Toyota Industries Corp. Auto Components 1,338 72,786 Toyota Motor Corp. Automobiles 2,394 155,809 1,696,058 Kuwait 0.1% Kuwait Projects Co. Holding KSC Diversified Financial Services 4,727 11,211 Mabanee Co. SAKC Real Estate Management & Development 2,817 9,353 20,564 Luxembourg 0.1% L'Occitane International SA Specialty Retail 11,750 29,707 Malaysia 0.2% a,c 7-Eleven Malaysia Holdings Bhd., 144A Food & Staples Retailing 27,800 10,337 Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Nestle (Malaysia) Bhd. Food Products 1,600 31,511 41,848 Mexico 0.5% iShares MSCI Mexico Capped ETF Foreign Equity 2,653 149,231 Netherlands 0.6% Koninklijke Boskalis Westminster NV Construction & Engineering 3,597 159,791 Norway 0.7% TGS Nopec Geophysical Co. ASA Energy Equipment & Services 9,013 209,382 Oman 0.0% † Bank Muscat SAOG Banks 6,020 9,443 Qatar 0.0% † Gulf International Services QSC Energy Equipment & Services 301 8,265 Singapore 0.4% DBS Group Holdings Ltd. Banks 2,047 29,934 Global Logistic Properties Ltd. Real Estate Management & Development 18,000 33,651 OSIM International Ltd. Specialty Retail 12,000 17,202 Singapore Exchange Ltd. Diversified Financial Services 4,000 22,966 Singapore Technologies Engineering Ltd. Aerospace & Defense 6,000 14,897 Singapore Telecommunications Ltd. Diversified Telecommunication Services 3,000 9,045 127,695 South Africa 0.5% iShares MSCI South Africa ETF Foreign Equity 2,217 149,825 South Korea 1.2% a,c Cheil Industries Inc., 144A Industrial Conglomerates 198 24,427 Hyundai Glovis Co. Ltd. Air Freight & Logistics 73 16,190 Hyundai Motor Co. Automobiles 506 77,800 Hyundai Wia Corp. Auto Components 207 28,917 Lotte Chemical Corp. Chemicals 119 18,837 POSCO Metals & Mining 128 29,318 Samsung C&T Corp. Trading Companies & Distributors 168 8,504 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 90 111,439 c Samsung SDS Co. Ltd., 144A IT Services 124 29,751 Shinsegae International Co. Ltd. Specialty Retail 179 14,613 359,796 Spain 1.0% a Mediaset Espana Comunicacion SA Media 24,338 296,792 Sri Lanka 0.1% Nestle Lanka PLC Food Products 2,132 36,764 Switzerland 0.3% Roche Holding AG Pharmaceuticals 271 73,309 Taiwan 1.4% Cathay Financial Holding Co. Ltd. Insurance 22,650 32,467 Chroma Ate Inc. Electronic Equipment, Instruments & Components 13,000 32,314 a E Ink Holdings Inc. Electronic Equipment, Instruments & Components 58,000 26,129 Epistar Corp. Semiconductors & Semiconductor Equipment 13,000 23,017 GeoVision Inc. Electronic Equipment, Instruments & Components 8,000 29,488 Hota Industrial Manufacturing Co. Ltd. Auto Components 19,000 34,298 Poya Co. Ltd. Multiline Retail 8,000 66,789 President Chain Store Corp. Food & Staples Retailing 4,000 30,622 Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Taiwan Mobile Co. Ltd. Wireless Telecommunication Services Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment Thailand 1.0% AP Thailand PCL, fgn. Real Estate Management & Development Bangkok Bank PCL, fgn. Banks BEC World PCL, fgn. Media Bumrungrad Hospital PCL, fgn. Health Care Providers & Services CP ALL PCL, fgn. Food & Staples Retailing Kasikornbank PCL, fgn. Banks Major Cineplex Group PCL, fgn. Media MK Restaurant Group PCL, fgn. Hotels, Restaurants & Leisure PTT PCL, fgn. Oil, Gas & Consumable Fuels The Siam Cement PCL, fgn. Construction Materials Siam Commercial Bank PCL, fgn. Banks United Arab Emirates 0.1% a Air Arabia PJSC Airlines Emaar Properties PJSC Real Estate Management & Development Emirates NBD PJSC Banks United Kingdom 9.6% Ashmore Group PLC Capital Markets Berendsen PLC Commercial Services & Supplies The Berkeley Group Holdings PLC Household Durables De La Rue PLC Commercial Services & Supplies Drax Group PLC Independent Power & Renewable Electricity Producers Experian PLC Professional Services IMI PLC Machinery Imperial Tobacco Group PLC Tobacco International Personal Finance PLC Consumer Finance ITE Group PLC Media Mears Group PLC Commercial Services & Supplies Reckitt Benckiser Group PLC Household Products Reed Elsevier NV Media Rio Tinto Ltd. Metals & Mining United States 49.6% a Actavis PLC Pharmaceuticals Advance Auto Parts Inc. Specialty Retail a Affiliated Managers Group Inc. Capital Markets a Amazon.com Inc. Internet & Catalog Retail American Tower Corp. Real Estate Investment Trusts (REITs) AMETEK Inc. Electrical Equipment Apple Inc. Technology Hardware, Storage & Peripherals Applied Materials Inc. Semiconductors & Semiconductor Equipment a Biogen Idec Inc. Biotechnology Bristol-Myers Squibb Co. Pharmaceuticals a Cavium Inc. Semiconductors & Semiconductor Equipment a Celgene Corp. Biotechnology a Cerner Corp. Health Care Technology a Charter Communications Inc., A Media a Chipotle Mexican Grill Inc. Hotels, Restaurants & Leisure a Cognizant Technology Solutions Corp., A IT Services Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) (continued) a CoStar Group Inc. Internet Software & Services Cytec Industries Inc. Chemicals a DexCom Inc. Health Care Equipment & Supplies Ecolab Inc. Chemicals a Edwards Lifesciences Corp. Health Care Equipment & Supplies a Electronic Arts Inc. Software a Envision Healthcare Holdings Inc. Health Care Providers & Services a Facebook Inc., A Internet Software & Services a FleetCor Technologies Inc. IT Services a HD Supply Holdings Inc. Trading Companies & Distributors Honeywell International Inc. Aerospace & Defense a IDEXX Laboratories Inc. Health Care Equipment & Supplies a IHS Inc., A Professional Services a Illumina Inc. Life Sciences Tools & Services a Incyte Corp. Biotechnology a Insulet Corp. Health Care Equipment & Supplies Intercontinental Exchange Inc. Diversified Financial Services a Jazz Pharmaceuticals PLC Pharmaceuticals Kansas City Southern Road & Rail a LinkedIn Corp., A Internet Software & Services a LKQ Corp. Distributors MasterCard Inc., A IT Services McKesson Corp. Health Care Providers & Services Mead Johnson Nutrition Co., A Food Products Medtronic PLC Health Care Equipment & Supplies a Mobileye NV Software a Monster Beverage Corp. Beverages a NetSuite Inc. Software NIKE Inc., B Textiles, Apparel & Luxury Goods Pall Corp. Machinery a Palo Alto Networks Inc. Communications Equipment Polaris Industries Inc. Leisure Products Precision Castparts Corp. Aerospace & Defense a The Priceline Group Inc. Internet & Catalog Retail a Quintiles Transnational Holdings Inc. Life Sciences Tools & Services a Regeneron Pharmaceuticals Inc. Biotechnology Resmed Inc., CDI Health Care Equipment & Supplies Roper Industries Inc. Industrial Conglomerates a Salesforce.com Inc. Software a Signature Bank Banks a Spirit Airlines Inc. Airlines Starbucks Corp. Hotels, Restaurants & Leisure a Stericycle Inc. Commercial Services & Supplies a SVB Financial Group Banks a Tesla Motors Inc. Automobiles Tractor Supply Co. Specialty Retail a TRI Pointe Homes Inc. Household Durables Twenty-First Century Fox Inc., B Media a Under Armour Inc., A Textiles, Apparel & Luxury Goods Vanguard Consumer Discretionary ETF Diversified Consumer Services Vanguard Financials ETF Diversified Financial Services Vanguard Telecommunication Services ETF Diversified Telecommunication Services Vanguard Utilities ETF Electric Utilities Visa Inc., A IT Services The Walt Disney Co. Media Whole Foods Market Inc. Food & Staples Retailing a Zebra Technologies Corp., A Electronic Equipment, Instruments & Components Total Common Stocks and Other Equity Interests (Cost $23,349,409) Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Participatory Notes 0.2% Saudi Arabia 0.2% HSBC Bank PLC, Banque Saudi Fransi, 2/23/15 Banks 1,107 10,248 a Dar Al Arkan Real Estate Development Co., 8/10/15 Real Estate Management & Development 2,714 7,364 c Samba Financial Group, 144A, 6/29/17 Banks 1,025 12,488 c Saudi Basic Industries Corp., 144A, 10/31/16 Chemicals 728 16,703 a Yanbu National Petrochemicals Co., 7/31/17 Chemicals 915 11,586 Merrill Lynch International & Co. CV, Al Tayyar Travel Group, 6/10/15 Hotels, Restaurants & Leisure 308 11,306 Total Participatory Notes (Cost $64,382) 69,695 Preferred Stocks 0.7% Brazil 0.5% Banco Bradesco SA, pfd. Banks 1,800 22,634 Cia de Saneamento do Parana, pfd. Water Utilities 7,200 13,421 Companhia Brasileira de Distribuicao, pfd., A Food & Staples Retailing 600 19,930 Itausa - Investimentos Itau SA, pfd. Banks 11,775 40,122 Petroleo Brasileiro SA, pfd. Oil, Gas & Consumable Fuels 3,900 11,893 Suzano Papel e Celulose SA, pfd., A Paper & Forest Products 5,300 21,478 Diversified Telecommunication Telefonica Brasil SA, pfd. Services 600 11,139 140,617 South Korea 0.2% Technology Hardware, Storage & Samsung Electronics Co. Ltd., pfd. Peripherals 66 63,820 Total Preferred Stocks (Cost $223,231) 204,437 Total Investments (Cost $23,637,022) 97.7% 28,602,550 Other Assets, less Liabilities 2.3% 673,373 Net Assets 100.0% $ 29,275,923 † Rounds to less than 0.1% of net assets. a Non-income producing. b Franklin India Growth Fund is an affiliated open-end management investment company. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2015, the aggregate value of these securities was $93,706, representing 0.32% of net assets. At January 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forw ard Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Japanese Yen BKF Sell 160,499,474 $ 1,339,617 3/26/15 $ - $ (27,630 ) Net unrealized appreciation (depreciation) $ (27,630 ) a May be comprised of multiple contracts w ith the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BKF Deutsche Bank AG Selected Portfolio ADR American Depositary Receipt CDI Clearing House Electronic Subregister System Depositary Interest ETF Exchange Traded Fund Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) Templeton Foreign Smaller Companies Fund Industry Shares Value Closed End Funds (Cost $1,029,444) 0.9% Thailand 0.9% True Telecommunication Growth Infrastructure Fund Diversified Financial Services 3,287,700 $ 1,165,210 Common Stocks 92.7% Austria 0.8% Wienerberger AG Building Products 76,890 1,087,906 Bahamas 1.7% a Steiner Leisure Ltd. Diversified Consumer Services 53,203 2,320,715 Belgium 1.7% a Ontex Group NV Personal Products 52,170 1,354,594 a,b Ontex Group NV, 144A Personal Products 40,280 1,045,871 2,400,465 Brazil 1.4% Companhia de Saneamento de Minas Gerais Water Utilities 77,800 493,066 Grendene SA Textiles, Apparel & Luxury Goods 178,100 924,893 Tupy SA Auto Components 86,500 467,585 1,885,544 Canada 5.4% AGF Management Ltd. Capital Markets 96,796 548,592 Badger Daylighting Inc. Construction & Engineering 36,100 642,207 Dorel Industries Inc., B Household Durables 58,400 1,673,759 Enerflex Ltd. Energy Equipment & Services 57,600 725,441 Ensign Energy Services Inc. Energy Equipment & Services 103,700 719,141 Genworth MI Canada Inc. Thrifts & Mortgage Finance 20,700 515,219 HudBay Minerals Inc. Metals & Mining 236,930 1,725,128 Laurentian Bank of Canada Banks 3,400 125,279 Mullen Group Ltd. Energy Equipment & Services 52,700 845,838 7,520,604 China 5.2% China Medical System Holdings Ltd. Pharmaceuticals 536,000 923,721 China ZhengTong Auto Services Holdings Ltd. Specialty Retail 1,164,500 585,833 Haier Electronics Group Co. Ltd. Household Durables 564,000 1,524,167 a Kingdee International Software Group Co. Ltd., fgn. Software 3,168,000 1,029,805 Minth Group Ltd. Auto Components 930,000 1,943,423 Yingde Gases Group Co. Ltd. Chemicals 1,805,500 1,220,389 7,227,338 Finland 4.1% Amer Sports OYJ Leisure Products 147,290 2,808,598 Huhtamaki OYJ Containers & Packaging 102,140 2,802,640 5,611,238 France 1.1% Ipsos Media 56,640 1,477,056 Germany 8.2% DMG MORI SEIKI AG Machinery 56,760 1,859,449 Gerresheimer AG Life Sciences Tools & Services 45,980 2,513,700 a Grand City Properties SA Real Estate Management & Development 99,200 1,624,889 a Kloeckner & Co. SE Trading Companies & Distributors 134,190 1,389,756 Leoni AG Auto Components 23,440 1,468,790 Rational AG Machinery 7,540 2,486,702 11,343,286 Hong Kong 7.3% Luk Fook Holdings (International) Ltd. Specialty Retail 401,000 1,500,071 NewOcean Energy Holdings Ltd. Oil, Gas & Consumable Fuels 2,448,000 899,965 Samsonite International SA Textiles, Apparel & Luxury Goods 447,600 1,359,723 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Techtronic Industries Co. Ltd. Household Durables 768,590 2,518,244 Value Partners Group Ltd. Capital Markets 1,690,700 1,443,757 VTech Holdings Ltd. Communications Equipment 166,300 2,340,380 10,062,140 India 1.3% LIC Housing Finance Ltd. Thrifts & Mortgage Finance 240,502 1,855,531 Indonesia 1.2% a,c Sakari Resources Ltd. Metals & Mining 1,342,000 1,662,208 Italy 3.3% Amplifon SpA Health Care Providers & Services 129,200 773,539 Marr SpA Food & Staples Retailing 95,710 1,674,761 a Sorin SpA Health Care Equipment & Supplies 899,653 2,091,531 4,539,831 Japan 15.5% Aderans Co. Ltd. Personal Products 60,100 536,201 Asics Corp. Textiles, Apparel & Luxury Goods 117,800 2,918,299 Capcom Co. Ltd. Software 70,700 1,193,531 Iida Group Holdings Co. Ltd. Household Durables 114,366 1,438,033 Keihin Corp. Auto Components 103,900 1,669,972 Kobayashi Pharmaceutical Co. Ltd. Personal Products 45,079 3,035,584 MEITEC Corp. Professional Services 73,600 2,164,798 Nissin Kogyo Co. Ltd. Auto Components 28,400 438,095 Seria Co. Ltd. Multiline Retail 7,000 202,912 Square Enix Holdings Co. Ltd. Software 60,700 1,346,133 Sumitomo Rubber Industries Ltd. Auto Components 130,500 2,048,627 Tokai Rika Co. Ltd. Auto Components 38,300 796,877 Tsugami Corp. Machinery 144,000 831,158 Tsumura & Co. Pharmaceuticals 90,600 2,075,551 Unipres Corp. Auto Components 40,400 708,156 21,403,927 Netherlands 3.8% Aalberts Industries NV Machinery 83,407 2,412,993 Arcadis NV Construction & Engineering 94,288 2,871,043 5,284,036 Philippines 0.9% Energy Development Corp. Independent Power & Renewable Electricity Producers 3,612,500 698,877 Vista Land & Lifescapes Inc. Real Estate Management & Development 3,815,300 594,805 1,293,682 Portugal 1.2% b CTT-Correios de Portugal SA, 144A Air Freight & Logistics 158,979 1,679,173 Singapore 0.7% Ezion Holdings Ltd. Energy Equipment & Services 1,045,660 981,296 South Korea 7.5% Binggrae Co. Ltd. Food Products 15,747 1,062,751 BS Financial Group Inc. Banks 117,243 1,472,982 DGB Financial Group Inc. Banks 106,728 1,026,231 Halla Visteon Climate Control Corp. Auto Components 43,881 1,848,941 Hyundai Mipo Dockyard Co. Ltd. Machinery 9,649 675,710 KIWOOM Securities Co. Ltd. Capital Markets 14,909 791,162 Korea Investment Holdings Co. Ltd. Capital Markets 17,296 815,849 Sindoh Co. Ltd. Technology Hardware, Storage & Peripherals 11,513 748,804 Youngone Corp. Textiles, Apparel & Luxury Goods 38,231 1,955,940 10,398,370 Spain 0.6% Tecnicas Reunidas SA Energy Equipment & Services 21,618 841,662 Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Sweden 0.8% a,c D Carnegie & Co. AB Real Estate Management & Development  a Orexo AB Pharmaceuticals Oriflame Cosmetics SA, SDR Personal Products Switzerland 2.1% a Basilea Pharmaceutica AG Biotechnology Panalpina Welttransport Holding AG Air Freight & Logistics Tecan Group AG Life Sciences Tools & Services Vontobel Holding AG Capital Markets Taiwan 2.4% Simplo Technology Co. Ltd. Electronic Equipment, Instruments & Components Tripod Technology Corp. Electronic Equipment, Instruments & Components Thailand 1.0% Tisco Financial Group PCL, fgn. Banks Turkey 2.1% Aygaz AS Gas Utilities Turk Traktor ve Ziraat Makineleri AS Machinery United Kingdom 11.4% Bellway PLC Household Durables Bovis Homes Group PLC Household Durables a Chemring Group PLC Aerospace & Defense Debenhams PLC Multiline Retail Devro PLC Food Products Dignity PLC Diversified Consumer Services HomeServe PLC Commercial Services & Supplies b Just Retirement Group PLC, 144A Insurance Laird PLC Electronic Equipment, Instruments & Components SIG PLC Trading Companies & Distributors a TSB Banking Group PLC Banks UBM PLC Media a Vectura Group PLC Pharmaceuticals Total Common Stocks (Cost $119,321,206) Preferred Stocks 0.8% Brazil 0.2% Alpargatas SA, pfd. Textiles, Apparel & Luxury Goods Germany 0.6% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipment & Supplies Total Preferred Stocks (Cost $1,303,755) Total Investments (Cost $121,654,405) 94.4% Other Assets, less Liabilities 5.6% Net Assets 100.0% $ Franklin Templeton International Trust Statement of Investments, January 31, 2015 (unaudited) (continued) a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2015, the aggregate value of these securities was $4,377,205, representing 3.16% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. At January 31, 2015, the aggregate value of these securities was $1,662,208, representing 1.20% of net assets. A BBREVIATIONS Selected Portfolio SDR - Swedish Depositary Receipt Franklin Templeton International Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton International Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company, consisting of four separate funds, three of which are included in this report (Funds), and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Franklin India Growth Fund operates using a master fund/feeder fund structure and primarily invests indirectly in the securities of Indian companies through FT (Mauritius) Offshore Investments Limited (Portfolio), an entity registered with and regulated by the Mauritius Financial Services Commission, which shares the same investment objective as Franklin India Growth Fund. The accounting policies of the Portfolio, including the Portfolios security valuation policies, will directly affect the recorded value of Franklin India Growth Funds investment in the Portfolio. The Statement of Investments of the Portfolio is included elsewhere in this report and should be read in conjunction with Franklin India Growth Funds Statement of Investments. At January 31, 2015, Franklin India Growth Fund owned 100% of the outstanding shares of the Portfolio. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Franklin India Growth Funds investment in the Portfolio shares is valued at the Portfolios NAV per share. Valuation of securities by the Portfolio is discussed in Note 2 of the Portfolios Notes to Statement of Investments, which are included elsewhere in this report. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Franklin World Perspectives Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Franklin World Perspectives Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the fund include failure of the fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the fund’s investment objectives. Franklin World Perspectives Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At January 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Templeton World Foreign Smaller Franklin India Perspectives Companies Growth Fund * Fund Fund Cost of investments $ 91,992,975 $ 24,017,245 $ 124,465,858 Unrealized appreciation $ 40,417,989 $ 6,140,697 $ 22,539,131 Unrealized depreciation (2,201,490 ) (1,555,392 ) (16,476,992 ) Net unrealized appreciation (depreciation) $ 38,216,499 $ 4,585,305 $ 6,062,139 *Includes the holdings of the Portfolio. 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. Franklin India Growth Fund invests in Indian equity securities through the Portfolio that may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values, less liquidity, expropriation, confiscatory taxation, nationalization, exchange control regulations (including currency blockage), differing legal standards and changing local and regional economic, political and social conditions, which may result in greater market volatility. 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2015, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin India Grow th Fund Assets: Investments in Securities: Equity Investments a $ 2,165,200 $ - $ - $ 2,165,200 Mutual Funds 138,510,111 - - 138,510,111 Total Investments in Securities $ 140,675,311 $ - $ - $ 140,675,311 Franklin World Perspectives Fund Assets: Investments in Securities: Equity Investments a,b $ 28,532,855 $ - $ - $ 28,532,855 Participatory Notes - 69,695 - 69,695 Total Investments in Securities $ 28,532,855 $ 69,695 $ - $ 28,602,550 Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ 27,630 $ - $ 27,630 Templeton Foreign Smaller Companies Fund Assets: Investments in Securities: Closed End Funds $ 1,165,210 $ - $ - $ 1,165,210 Equity Investments: Indonesia - - 1,662,208 1,662,208 All Other Equity Investments a,b 127,700,579 - - c 127,700,579 Total Investments in Securities $ 128,865,789 $ - $ 1,662,208 $ 130,527,997 a For detailed categories, see the accompanying Statements of Investments. b Includes common and preferred stocks as w ell as other equity investments. c Includes securities determined to have no value at January 31, 2015. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the three months ended January 31, 2015, is as follows: Net Change in Unrealized Appreciation Balance at Net Unrealized (Depreciation) on Beginning Purchases Transfers Into Cost Basis Net Realized Appreciation Balance at Assets Held at of Period (Sales) (Out of) Level 3 Adjustments Gain (Loss) (Depreciation) End of Period Period End Templeton Foreign Smaller Companies Fund Assets: Investments in Securities: Equity Investments: Indonesia $ $ - $
